COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ernal Lee Brown, Jr. (a/k/a Ernal Lee Lewis, Jr.); Mary Ola Brown
                         (a/k/a Mary Ola Lewis and Mary Williams); and Lenthan Dwayne
                         Brown (a/k/a Lenthan Dwayne Lewis) v. Walker Arenson

Appellate case number:   01-17-00515-CV

Trial court case number: C-1-PB-13-000775

Trial court:             Probate Court No 1 of Travis County

        Appellants’ counsel filed a motion to withdraw. The motion does not include appellants’
telephone numbers, as required by the rule governing attorney withdrawal. See TEX. R. APP. P.
6.5(a)(2).
       Accordingly, the motion is denied without prejudice to refiling a motion that complies
with Rule 6.5.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually     Acting for the Court


Date: August 3, 2017